Citation Nr: 0330035	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  96-13 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970; he is not shown to have engaged in combat with the 
enemy, nor does he so contend.  See 38 U.S.C.A. § 1154(b) 
(West 2002); see also VA O.G.C. Prec. Op. No. 12-99 (Oct. 18, 
1999) (published at 65 Fed. Reg. 6,258 (2000)).

This matter originally came to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In a 
January 1997 decision, the Board denied appeals pertaining to 
multiple issues, including service connection for an acquired 
psychiatric disability, including PTSD.

An appeal was taken to the U.S. Court of Appeals for Veterans 
Claims (Court) from the Board's denial of several issues, one 
of which was service connection for an acquired psychiatric 
disability, including PTSD.  In a May 1999 Memorandum 
Decision, the Court affirmed the Board's denial of the 
appeals concerning the other issues and the issue of service 
connection for an acquired psychiatric disability other than 
PTSD.  Only as to the issue of entitlement to service 
connection for PTSD did the Court vacate the January 1997 
Board decision and remand the matter for further evidentiary 
development and readjudication.  Specifically, the Court 
indicated that VA should attempt to obtain documents 
pertaining to the veteran's claimed stressor.  In its 
decision, the Court indicated that its remand of the PTSD 
issue "may well be" a "fishing expedition," but that the 
case was a "close call."  In June 2000 and August 2001, the 
Board remanded the matter to the RO for additional 
development of the evidence.  A review of the record shows 
that the RO complied with all remand instructions to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

In a June 2002 decision, the Board again denied service 
connection for PTSD.  The veteran again appealed the Board's 
decision to the Court.  While the matter was pending before 
the Court, in January 2003, a representative of the VA Office 
of General Counsel, on behalf of the Secretary, filed a 
Motion for Remand and to Stay Proceedings.  In a March 2003 
order, the Court granted the motion, vacated the Board's June 
2002 decision, and remanded the matter for readjudication 
consistent with the January 2003 Motion.  


REMAND

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  According to the January 2003 Motion 
discussed above, the veteran has not yet received the 
required notification.  

In addition, the veteran has claimed that he is currently 
receiving psychiatric treatment at the Fort Worth VA clinic.  
These records must be obtained.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c) (2003).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should also advise the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The VCAA notice should also be 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).

2.  The RO should contact the Fort Worth 
VA clinic and request complete clinical 
records pertaining to the veteran.  

3.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




